Title: Power of Attorney to James Parker, 5 November 1764
From: Franklin, Benjamin
To: Parker, James



[November 5, 1764]
Know ALL Men by these presents That I Benjamin Franklin of the City of Philadelphia Printer being now about to depart for England and the Time of my Return uncertain and there being long Accounts of Partnership unsettled between David Hall of the same place Printer and myself which partnership is now near expiring and the Settlement of those Accounts, become for that Reason more immediately necessary. Therefore for the more expeditious and certain Settlement of the same I do hereby nominate and appoint my trusty and loving Friend James Parker Esqr. of Woodbridge in East New Jersey to be my lawful Attorney in my Behalf to examine all the Accounts kept of the said partnership by the said David Hall, with the Books Receipts and other Vouchers and to make a State of the same with all such Allowances, as to him my said Attorney shall seem equitable where distinct Accounts cannot be obtained; And when such State is so far compleated as then it may be to transmit the same to me in London for my perusal six Months at least before the Expiration of the partnership and also to value the Printing Presses Types and other Materials for printing belonging to me and now in the Use and Occupation of the said David Hall and which he has agreed to purchase of me at the Rate of such Valuation as shall be made by the said James Parker in my Behalf. And in Case I should not return to Philadelphia before the Expiration of the said partnership I do then hereby give and grant to my said Attorney full power to close the said Accounts, sell and deliver the said printing Materials to the said David Hall at the Valuation so as aforesaid by him to be made receive the Monies on the Whole to me arising for me and my Use, and make a final Ending of all Accounts between the said David Hall and myself, thereupon giving full Acquittances and Discharges in my Behalf which shall be of equal force and Validity as if made and given by me. In Witness whereof I have hereunto set my Hand and Seal the fifth Day of November in the fifth Year of his Majesty’s Reign Annoque Domini One thousand seven hundred and sixty four
B. Franklin (Seal)
Sealed and Delivered in the presence of Sarah Franklin Cha. Thomson


I Acknowledge to have agreed to pay for the printing Materials such Sum as they shall be valued at by the above named Mr. James Parker

Witness Cha: Thomson
  David Hall



Philadelphia ss. Be it Remembred that this fifth Day of November 1764 came Before me Thomas Lawrence Esqr.One of the Justices &ca. for the City of Philadelphia Charles Thomson of the said City Merchant and on his solemn Oath declared that he was present and saw the within named Benjamin Franklin sign seal and as his Act and Deed deliver the within written Instrument or Power of Attorney. And that he the said Deponent subscribed his Name as Witness thereto and saw Sarah Franklin the other Witness do the like. In Testimony whereof I have hereunto set my Hand and Seal the Day and Year aforesaid
Tho: Lawrence Mayr. (Seal)
Recorded the 12th. Novemr. 1764

